      Case 4:18-cv-00137-MW-MAF Document 95 Filed 05/29/20 Page 1 of 4



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA

NATIONAL RIFLE ASSOCIATION
OF AMERICA, Inc., et al.,

      Plaintiffs,

      v.                                      CASE NO.: 4:18-cv-137-MW-MAF

RICK SWEARINGEN, in his official
capacity as Commissioner of the
Florida Department of
Law Enforcement, et al.,

     Defendants.
_______________________________________________/

    JOINT MOTION TO ABROGATE MEDIATION REQUIREMENT

      Pursuant to Local Rule 7.1, the Parties file this Joint Motion to Abrogate

Mediation Requirement. In support of this Motion, the Parties state:

      1.     Per the Court’s Second Amended Scheduling Order, the Parties are

required to begin mediation no later than July 3, 2020 and complete mediation no

later than July 17, 2020. (ECF No. 89 ¶¶ 12(c), (k).)

      2.     If the Parties are unable to agree upon a mediator, Plaintiffs must file a

notice with the Court no later than 21 days prior to the discovery deadline, in which

case, the Court will appoint a mediator. (ECF No. 89 ¶ 12(a).) The deadline for the

Parties to agree upon a mediator is Friday, May 29, 2020.




                                          1
      Case 4:18-cv-00137-MW-MAF Document 95 Filed 05/29/20 Page 2 of 4



      3.     However, the Court may abrogate the requirement for mediation “based

on a motion showing good cause.” (ECF No. 89 ¶ 12.)

      4.     Good cause exists for the Court to abrogate the mediation requirement.

      5.     As indicated in the Parties Rule 26(f) Joint Report, “The Parties do not

see any likelihood of settlement and, therefore, no advantage to mediating this case.”

(ECF No. 71 ¶ 3(c).)

      6.     The Parties’ respective positions regarding mediation have not

changed. This case is not one in which mediation would be fruitful. Plaintiffs assert

a facial challenge to the constitutionality of Section 790.065(13), Fla. Stat., under

the Second and Fourteenth Amendments to the United States Constitution. (ECF No.

54.) Defendant asserts Section 790.065(13) does not violate the Constitution. These

positions are not reconcilable, and no middle ground exists between them.

      7.     Accordingly, the issues involved in this case are not amenable to

mediation. Mediation would not be a productive exercise, nor would it be a

worthwhile use of the Parties’, or the Court’s, resources. See, e.g., Fed. R. Civ. P. 1

(“[The Federal Rules of Civil Procedure] should be construed, administered, and

employed by the court and the parties to secure the just, speedy, and inexpensive

determination of every action and proceeding.”).

      WHEREFORE, the Parties respectfully request the Court grant this Motion

and abrogate the mediation requirement.


                                          2
     Case 4:18-cv-00137-MW-MAF Document 95 Filed 05/29/20 Page 3 of 4



Dated: May 29, 2020

/s/ John Parker Sweeney                  /s/ Amit Agarwal
John Parker Sweeney                      Amit Agarwal (FBN 125637)
James W. Porter, III                     SOLICITOR GENERAL
Marc A. Nardone                          Amit.Agarwal@myfloridalegal.com
BRADLEY ARANT BOULT CUMMINGS             Christopher J. Baum (FBN 1007882)
1615 L Street, N.W.                      SENIOR DEPUTY SOLICITOR GENERAL
Washington, D.C. 20036                   Christopher.Baum@myfloridalegal.com
Tel: (202) 393-7150                      Elizabeth Teegen (FBN 833274)
jsweeney@bradley.com                     CHIEF ASST. ATTORNEY GENERAL
 jporter@bradley.com                     Elizabeth.Teegen@myfloridalegal.com
mnardone@bradley.com                     Timothy L. Newhall (FBN 391255)
(Admitted Pro Hac Vice)                  SENIOR ASST. ATTORNEY GENERAL
Counsel for Plaintiffs                   Timothy.Newhall@myfloridalegal.com
                                         Barbara Jean Throne (FBN 776505)
Eliot B. Peace (FBN: 124805)             SENIOR ASST. ATTORNEY GENERAL
BRADLEY ARANT BOULT CUMMINGS             Barbara.Throne@myfloridalegal.com
100 N. Tampa Street, Suite 2200          Office of the Attorney General
Tampa, FL 33602                          The Capitol, PL-01
Telephone: (813) 559-5500                Tallahassee, FL 32399-1050
epeace@bradley.com                       Telephone: (850) 414-3681
Counsel for Plaintiffs                   Counsel for Defendants




                                    3
     Case 4:18-cv-00137-MW-MAF Document 95 Filed 05/29/20 Page 4 of 4



                      CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on May 29, 2020, I electronically filed the foregoing
document with the Clerk of Court using CM/ECF.
                                        /s/Eliot B. Peace

                                        Counsel for Plaintiffs




                                    4
